Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102

3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1, 5-10, 13-15, 17-18 and 20 are rejected under 35 U.S.C. 102(a1) as being anticipated by Otani et al. (Pub NO. US 2005/0042141 A1; hereinafter Otani).
Regarding Claim 1, Otani teaches a heat tone sensor (sensor in Fig. 7 and Fig. below; See [0059]-[0061]) comprising:
a housing (20 in Fig. 7 and Fig. below; See [0059]-[0061]) with a gas inlet (21 in Fig. 7 and Fig. below) and with a gas outlet (24 in Fig. 7 and Fig. below);
a device for generating a gas stream (device that supplies gas to 21 in Fig. 7 and Fig. below; See [0060]), of a gas to be tested, between the gas inlet and the gas outlet (gas to be tested is in between 21 and 24 in Fig. 7 and Fig. below; See [0060]); and
a measuring element (25 in Fig. 7 and Fig. below) around or through or both around and through which the gas stream flows (25 is in 24 where the gas stream flows in Fig. 7 and Fig. below; See [0060]), and which is configured to catalytically burn at least a portion of the gas stream (See [0059]-[0061]) and to send a measurement signal (25 sends measurement signal to 26 in Fig. 7 and Fig. below; See [0061]), which measurement signal indicates a quantity of heat being released in the catalytic combustion of at least a portion of the gas stream (monitors hydrogen discharged and this hydrogen is the result from catalytic combustion; See [0059]-[0061]).

    PNG
    media_image1.png
    885
    856
    media_image1.png
    Greyscale

Regarding Claim 5, Otani teaches a heat tone sensor in accordance with claim 1, wherein the gas to be tested is suctioned via the gas inlet directly from an ambient atmosphere surrounding the heat tone sensor (gas to be tested is suctioned by gas intel 21 surrounding heat sensor in Fig. 7 and heat tone sensor is heat sensor near gas sensor; See [0054], [0060]).
Regarding Claim 6, Otani teaches a heat tone sensor in accordance with claim 1, wherein the measuring element is configured to catalytically burn the gas stream completely within the measuring element (gas is completely burn inside measuring element 25 in Fig. 7 and Fig. 8; See [0059]-[0063]).
Regarding Claim 7, Otani teaches a heat tone sensor in accordance with claim 1, wherein the measuring element is configured such that the gas stream will flow through the measuring element (gas stream lows in measuring element 25 in Fig. 7; See [0061]-[0063]).
Regarding Claim 8, Otani teaches a heat tone sensor in accordance with claim 1, further comprising a sensor configured to send a second measurement signal (signal heated by the heater is interpreted as second signal; See [0087]), which second measurement signal indicates a change in a predefined physical variable in an area surrounding the heat tone sensor (concentration is physical variable; See [0087]).
Regarding Claim 9, Otani teaches a heat tone sensor in accordance with claim 1, further comprising an analyzing circuit configured to determine a concentration of at least one combustible substance in the gas to be tested relative to a lower explosion limit of a calibrating gas based on the measurement signal (See [0087]).
Regarding Claim 10, Otani teaches a heat tone sensor in accordance with claim 9, further comprising a sensor configured to send a second measurement signal (signal heated by the heater is interpreted as second signal; See [0087]), which second measurement signal indicates a change in a predefined physical variable in an area surrounding the heat tone sensor (concentration is physical variable; See [0087]), wherein the analyzing circuit is further configured to determine the concentration of the at least one combustible substance in the gas to be tested based on the second measurement signal (See [0087]).
Regarding Claim 13, Otani teaches a heat tone sensor in accordance with claim 1, wherein the measuring element (measuring element 25 in Fig. 7 and fig. 8; See [0059]-[0070]) comprises:
a jacket (29 in Fig. 8; See [0065]-[0070]) with an inlet opening (LHS inlet opening 31 in fig. 8) for a gas to be tested (See [0065]-[0070]) and with an outlet opening (RHS 31 in Fig. 8) for the gas being tested (See [0065]-[0070]); and
a catalytically active material disposed in the jacket (gas is disposed inside jacket 25 in Fig. 7 and Fig. 8; See [0059]-[0070]) in an area between the inlet opening and the outlet opening (25 is in between LHS 31 and RHS 31 in Fig. 7 and Fig. 8).

    PNG
    media_image2.png
    521
    872
    media_image2.png
    Greyscale

Regarding Claim 14, Otani teaches a measuring element for a heat tone sensor, the measuring element (measuring element 25 in Fig. 7 and fig. 8; See [0059]-[0070]) comprising:
a jacket (29 in Fig. 8; See [0065]-[0070]) with an inlet opening (LHS inlet opening 31 in fig. 8) for a gas to be tested (See [0065]-[0070]) and with an outlet opening (RHS 31 in Fig. 8) for the gas being tested (See [0065]-[0070]); and
a catalytically active material disposed in the jacket (gas is disposed inside jacket 25 in Fig. 7 and Fig. 8; See [0059]-[0070]) in an area between the inlet opening and the outlet opening (25 is in between LHS 31 and RHS 31 in Fig. 7 and Fig. 8).

    PNG
    media_image2.png
    521
    872
    media_image2.png
    Greyscale

Regarding Claim 15, Otani teaches a measuring element in accordance with claim 14, wherein the jacket comprises a tubular configuration (jacket 29 is tubular configuration in Fig. 8).
Regarding Claim 17, Otani teaches a measuring element in accordance with claim 14, further comprising a heating device for heating at least a part of the jacket (See [0069], [0072]).
Regarding Claim 18, Otani teaches a measuring element in accordance with claim 17, further comprising a temperature sensor (40 in Fig. 8; See [0063]) arranged on the jacket (40 is inside jacket 29 in Fig. 8; See [0063]) or in a catalytically inactive material, wherein the heating device (46 in Fig. 9; See [0074]) is configured to set a heat output based on a measured value of the temperature sensor (See [0069]), which extends between the inlet opening and the catalytically active material (46 extends between 29 and 31 in Fig. 9; See [0074]-[0076]).
Regarding Claim 20, Otani teaches a measuring element in accordance with claim 14, further comprising at least one temperature sensor arranged in the catalytically active material (40 is arranged inside 29 in Fig. 8; See [0063]) and configured to send a measurement signal based on a temperature of the catalytically active material (See [0054], [0077]).

Claim Rejections - 35 USC § 103

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claim(s) 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Otani in view of Wackerle et al. (Pub NO. US 2011/0061526 A1; hereinafter Wackerle).
Regarding Claim 2, Otani teaches a heat tone sensor in accordance with claim 1. Otani is silent about wherein the device for generating the gas stream is a pump.
Wackerle teaches wherein the device for generating the gas stream is a pump (See [0008]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Otani by using the device for generating the gas stream is a pump, as taught by Wackerle in order to actuate pump diaphragm (Wackerle; [0008]).

Regarding Claim 3, Otani in view of Wackerle teaches a heat tone sensor in accordance with claim 2. Wackerle further teaches wherein the pump comprises a diaphragm and at least one piezoelectric actuator (See [0008]), and wherein the piezoelectric actuator is configured to excite the diaphragm to vibrate to generate the gas stream (See [0008]).
7.	Claim(s) 12 is rejected under 35 U.S.C. 103 as being unpatentable over Otani in view of Covington et al. (Pub NO. US 2013/0289368 A1; hereinafter Covington).
Regarding Claim 12, Otani teaches a heat tone sensor in accordance with claim 1. Otani is silent about wherein the measuring element is a pellistor.
Covington teaches regarding gas sensor (See [0005]) wherein the measuring element is a pellistor (See [0015]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Otani by using the measuring element is a pellistor, as taught by Covington in order to sense gas (Covington; [0005]).
8.	Claim(s) 16 is rejected under 35 U.S.C. 103 as being unpatentable over Otani in view of Weyl et al. (Pub NO. US 2006/0141835 A1; hereinafter Weyl).
Regarding Claim 16, Otani teaches a measuring element in accordance with claim 14. Otani is silent about wherein the jacket consists of stainless steel or quartz glass.
Weyl teaches regarding gas sensor (See [0004]) wherein the jacket consists of stainless steel or quartz glass (See [0004]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Otani by using the jacket consists of stainless steel or quartz glass, as taught by Weyl in order to sense gas (Weyl; [0004]).
9.	Claim(s) 19 is rejected under 35 U.S.C. 103 as being unpatentable over Otani in view of Ingle et al. (Pub NO. US 2007/0000897 A1; hereinafter Ingle).
Regarding Claim 19, Otani teaches a measuring element in accordance with claim 17. Otani is silent about wherein the heating device is configured to heat the catalytically active material at a first time to a first predefined temperature and to heat the catalytically active material at a second time to a second predefined temperature.
Ingle teaches wherein the heating device is configured to heat the catalytically active material at a first time to a first predefined temperature and to heat the catalytically active material at a second time to a second predefined temperature (See [0047]-[0050]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Otani by using the heating device is configured to heat the catalytically active material at a first time to a first predefined temperature and to heat the catalytically active material at a second time to a second predefined temperature, as taught by Ingle in order to sense temperature (Ingle; [0032]).

Allowable Subject Matter

10.	Claims 4, 11 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
11.	Regarding Claim 4, none of the prior art fairly teaches or suggests a heat tone sensor in accordance with claim 1, wherein a cross-sectional area of the gas inlet, at right angles to a flow direction of the gas stream, is larger than a cross-sectional area of the gas stream at right angles to the flow direction immediately before the measuring element is reached.
12.	Regarding Claim 11, none of the prior art fairly teaches or suggests a heat tone sensor in accordance with claim 9, wherein:
the measuring element is configured to send at least one additional measurement signal, which at least one additional measurement signal indicates a quantity of heat released during the catalytic combustion;
the measurement signal and the at least one additional measurement signal are based on measurements in different positions in a catalytically active material of the measuring element; and
the analyzing circuit is further configured to determine an area of the measuring element with maximum quantity of released heat on the basis of the measurement signal and the at least one additional measurement signal.
13.	Regarding Claim 21, none of the prior art fairly teaches or suggests measuring element in accordance with claim 14, wherein an extension of the catalytically active material along a flow path of the gas to be tested, between the inlet opening and the outlet opening, is at least 3 times an extension of the catalytically active material at right angles to the flow path.

Conclusion

14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a. Hahn et al. (Pub NO. US 2011/0036069 A1) discloses Method for Operating Lambda Sensor During Heating Phase.
b. Mayer et al. (Pub NO. US 2006/0053862 A1) discloses Method and Device for Calibration Sensors.
c. Wagenheim et al. (Patent NO. US 6,591,872 B2) discloses Process and Plant for the Dynamic Packaging of Gases.

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZANNATUL FERDOUS whose telephone number is (571)270-0399. The examiner can normally be reached Monday through Friday 8am to 5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phan Huy can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZANNATUL FERDOUS/Examiner, Art Unit 2867          


/CHRISTOPHER P MCANDREW/Primary Examiner, Art Unit 2858